Citation Nr: 1400990	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating for residuals of head injury, evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from November 1976 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.  In this decision, the RO granted service connection for the residuals of head injury and evaluated it as 40 percent disabling, effective November 24, 2008.  

The question of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was previously appealed.  However, before the matter was transferred to the Board, a Decision Review Officer (DRO) granted entitlement to a TDIU.  

During the pendency of this appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, before he was scheduled for a hearing, in correspondence received in February 2010, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for a higher rating.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

During an October 2010 VA Mental Health consultation, the Veteran stated that he was receiving Social Security Administration (SSA) disability benefits.  At the August 2011 VA examination, the VA examiner noted that the Veteran retired more than 20 years earlier, and was currently in receipt of Supplemental Security Income (SSI) benefits from the SSA.  According to the Veteran, he retired as a result of medical problems, to include his headaches.  

The Board notes that SSI benefits can be awarded based on the presence of a disability, and likely were in the Veteran's case.  See 20 C.F.R. § 416.202 (2013) (explaining the bases of eligibility as age 65 or older, blindness, or disability).  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives benefits from the SSA that are based on the determination of disability, those records are potentially relevant and should be obtained.  In this case, VA has not attempted to obtain any records in SSA's possession concerning the Veteran's receipt of SSI benefits.  As any such records are potentially relevant to the claim on appeal, they should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

As this matter is being returned for further development, an effort should also be made to obtain updated VA treatment records dated from September 2011 to the present pertaining to treatment the Veteran may have received for his residuals of head injury.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In addition, the RO should obtain any outstanding and pertinent private medical records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for residuals of head injury from the Lexington VA Medical Center (VAMC), from September 2011 to the present .  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2.  Ask the Veteran to provide the name and address for any private treatment facility where he may have received treatment for his residuals of head injury (to include complaints of headaches, dizziness, and loss of vision), as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his residuals of head injury.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated in the record.  

3.  Obtain a copy of any SSA decision awarding or  denying SSI benefits for the Veteran, copies of all medical records upon which any such SSA benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should be asked to provide a negative response if these records are not available.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

